*593The opinion of the court was delivered by
Royce, J.
The court erred in admitting the answers of the witness Hyde. The questions put to the witness were, “ Did the bank discount and receive this note in the ordinary course of business ?” and “ Did the bank receive it in good faith ?” These were both questions of fact, and to be determined as such. The rule as laid down by Ch. J. Nelson, in Teal v. Barton, 40 Barb., is, that opinions, belief, deductions from facts, and such like, are matters which belong to the jury ; and when examination extends to these, and the judgment, inference, and belief of a witness arc inquired into, as they are mutters proper for the consideration of the jury, their province is, in a measure, usurped; the judgment of witnesses is substituted for that of the jury. And in Moorhouse v. Mathews, 2 Comst. 514, Shankland, J., states the general rule upon the subject to be, that witnesses must be confined to the communication of facts, and not opinions or conclusions which they have formed from facts, whether known to themselves or derived from the testimony of others In Clough v. Patrick, 37 Vt. 421, the plaintiff introduced certain depositions in which the deponent used the words, “ in the course of business,” in referring to the transfers of the note in suit. Those words were erased by the direction of the court before the depositions were read to the jury, and this court held that they were properly erased. The decision was put upon the ground that it was expressing by the witnesses their judgment of the legal result of the facts which they had specifically stated. But the court say, that in the mercantile law, with reference to the legal character of the transfer of negotiable paper, that expression is a mere formulary for stating a conclusion of law upon certain facts which, in the given case, may be shown to exist, to the effect that the transfer was made while the paper was current, for a sufficient consideration moving between the parties, and bona fide. Often it becomes necessary to know just what was done, and when it was done, and under what circumstances, in order to determine whether the transfer was so made. This expresses the legal idea of what should have been done in this case. Facts should have been proved, not opinions, deductions, or inferences, in order that it *594might be determined from them, how, and under what circumstances, the plaintiff became possessed of the note.
Judgment reversed, and cause remanded.